BRYAN, Judge,
concurring in the result.
Because I agree that the award of custody to the maternal grandparents without any supervision by a third party must be reversed, I concur in the result. I write specially to point out that § 12-15-71(a)(4), Ala.Code 1975, when read in pari materia with § 12-15-71(a)(3)c., Ala.Code 1975, would authorize the trial court on remand to award custody to a relative, including the maternal grandparents, subject to supervision by the Department of Human Resources.